25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Leo R. COLLINS, Plaintiff-Appellant,v.CITY OF MENTOR, et al., Defendants-Appellees.
No. 93-3532.
United States Court of Appeals, Sixth Circuit.
May 25, 1994.

Before:  NORRIS and DAUGHTREY, Circuit Judges;  and GILMORE, Senior District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Leo R. Collins, appeals from an order of the district court dismissing his lawsuit.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing plaintiff's action as being barred by the statute of limitations.  Furthermore, we normally do not review issues raised on appeal that were not first raised in the district court.   Foster v. Barilow, 6 F.3d 405, 407 (6th Cir.1993).


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasonings set out by that court in its memorandum of opinion and order filed April 6, 1993.



*
 The Honorable Horace W. Gilmore United States Senior Judge for the Eastern District of Michigan, sitting by designation